DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

          GREAT AMERICAN LIFE INSURANCE COMPANY,
                         Appellant,

                                    v.

  THE BUCCANEER COMMERCIAL UNIT A, CARE OF BENJAMIN
 SHARFI, TRUSTEE OF THE BENJAMIN SHARFI TRUST 2002, THE
    STATE OF FLORIDA DEPARTMENT OF ENVIRONMENTAL
 PROTECTION, and THE BOARD OF TRUSTEES OF THE INTERNAL
                IMPROVEMENT TRUST FUND,
                        Appellees.

                              No. 4D19-868

                              [June 18, 2020]

   Appeal from the State of Florida, Department of Environmental
Protection; OGC Case No. 18-0023; DOAH Case No. 18-1174.

  Andrew J. Baumann and Amy Taylor Petrick of Lewis, Longman &
Walker, P.A., West Palm Beach, and John W. Wallace of Lewis, Longman
& Walker, P.A., Jacksonville, for appellant.

  Justin G. Wolfe, General Counsel, and Jeffrey Brown, Tallahassee, for
appellees, The State of Florida Department of Environmental Protection
and The Board of Trustees of the Internal Improvement Trust Fund.

   Jason Gonzalez and Amber Stoner Nunnally of Shutts & Bowen LLP,
Tallahassee, for appellees, The Buccaneer Commercial Unit A, Care of
Benjamin Sharfi, Trustee of the Benjamin Sharfi Trust 2002.

PER CURIAM.

  Affirmed.

GROSS, CONNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.
2